PER CURIAM.
The claim of appellant, a business-chance broker, for a. commission, was denied by the trial court on the ground that appellant had not produced a purchaser ready, willing and able to buy appellee’s business in accordance with the listing agreement. The trial court did not specify in what partial-*541lar the offer produced failed to meet the terms of the listing agreement; hut review of the listing agreement, the offer produced and the testimony of the parties, convinces us that in several respects the trial court could have found a variance between the terms of the listing and those of the offer.
Affirmed.